Citation Nr: 1122141	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  08-33 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from February 1968 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from An April 2007 RO rating decision that, in pertinent part, denied a TDIU rating.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9, received in October 2008, the Veteran requested a hearing before the Board sitting at the RO (Travel Board hearing).  

In March 2011, the RO notified the Veteran that he had been scheduled for a Travel Board hearing in April 2011.  In a statement received in April 2011, the Veteran reported that he was unable to attend the April 2011 Travel Board hearing due to the deaths of his eldest and youngest brothers within a very brief period of time.  The Veteran specifically requested that he be rescheduled for another Travel Board hearing at the RO.  

As the Veteran has requested a Travel Board hearing, the case must be returned to the RO to arrange such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2009).  

Accordingly, this case is REMANDED for the following:  

The RO should schedule the Veteran for a Travel Board hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


